Exhibit 14.1 Code of Business Conduct and Ethics As most recently adopted by the Board of Trustees on December 6, 2016 and effective on January 1, 2017. Table of Contents I. Letter from Brandywine’s President and CEO 1 II. Introduction 2 III. Compliance with Laws 3 IV. Integrity in Dealing with Others 4 V. Integrity in Business Practices 6 VI. Integrity in Record Keeping 7 VII. Conflicts of Interest 8 ■ Reasonable Business Gifts and Business Entertainment 9 ■ Guidelines for Disposition of Unacceptable Business Gifts 10 VIII. Integrity in Employment Practices 11 IX. Insider Trading and Trading in Securities 12 ■ Reasons for Maintaining Confidentiality 12 ■ Safeguarding Inside Information 12 ■ Trading by Trustees, Officers and Certain Employees 13 X. Compliance with the Code 14 ■ Questions about the Code 14 ■ Reporting Violations of the Code 14 ■ Protected Disclosures 15 ■ Special Procedures for Complaints Regarding Accounting, Internal Accounting Controls, and Auditing Matters 15 ■ Waivers from the Requirements of the Code 16 ■ President and CEO Consent under the Code 16 ■ Modifications to the Code 16 Summary of Changes to Brandywine’sCode of Business Conduct and Ethics 17 Certification 18 CODE OF BUSINESS CONDUCT AND ETHICS I. Letter from Brandywine’s President and CEO Brandywine’s unwavering commitment to honesty and integrity in the conduct of its business and affairs is foundational to our ongoing success. Our employees, officers and trustees create and sustain our ethical foundation through candor and transparency in their communications and through compliance with laws, rules and the commitments we make to our business partners and communities. Our reputation as an exemplary citizen and reliable business partner is one of our most prized assets and responsibility for its preservation depends on each of us. For more than 20 years, Brandywine has set itself apart through execution of bold deals that transform and enhance our communities; through a reputation for transparency, fair dealing and dependability; through an embrace of diversity and innovation; through respect for our relationships; and through entrepreneurial drive. Together, every day, in countless ways, we create and manage value for our shareholders, employees, tenants, business partners and communities.
